Donald R. Sallah, Esq. Marchese and Sallah Counsel for Holtsville Fire District
You ask for an opinion whether a board of fire commissioners may dedicate a fire headquarters building in memory of deceased volunteer firemen and whether funds of the fire district may be expended in connection with the dedication.
Fire districts have only the powers specifically granted to them or those which are necessarily implied from the powers specifically granted. Your fire district was created and operates under the provisions of Town Law §§ 170-189 (Art 11). There is no authority contained in that statute which would allow the expenditure of public money for the purpose you contemplate.
In our opinion, the board of fire commissioners of a fire district may dedicate a fire district building in memory of deceased volunteer firemen but no expense involved in the dedication may be paid for by fire district funds. The money to pay dedication expenses must be obtained elsewhere.